Citation Nr: 0625269	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-31 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate 10 percent 
rating for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1962 to August 1966.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Oakland RO that granted service 
connection for tinnitus, rated 10 percent.


FINDING OF FACT

The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus, whether it 
is perceived in one ear or both; factors warranting referral 
for extraschedular consideration are not shown.


CONCLUSION OF LAW

The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 3.105(e), 4.1, 4.87, Code 
6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations governing ratings for tinnitus.  Because no 
reasonable possibility exists that further notice or 
assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Legal Criteria and Analysis

In a claim filed in February 2003 the veteran sought service 
connection for bilateral tinnitus.  On April 2003 VA 
audiological evaluation he reported that he had tinnitus only 
in the left ear.  By August 2003 rating decision, the Oakland 
RO granted service connection for tinnitus, rated 10 percent.  
The veteran, through his representative, appealed the rating 
assigned, stating a 10 percent rating should be assigned for 
each ear.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  The code that 
addresses tinnitus (Code 6260) was revised effective June 13, 
2003.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection separate ("staged") 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).   Here, the maximum schedular rating has been 
assigned for the entire appeal period, and any "staged" 
rating question is moot.

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that the rating for tinnitus may be combined with ratings 
under Codes 6100, 6200, 6204, or other codes, except when 
tinnitus supports a rating under one of those codes.  
38 C.F.R. §  4.87, Code 6260 (2002).  

Under the criteria in effect from June 13, 2003 (revised 
rating criteria), recurrent tinnitus warrants a 10 percent 
evaluation.  Note (1) following Code 6260 states that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Code 6260 (2005).  

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.  

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  Hence, the stay applied in the instant 
case.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a 
consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, to include the claim at hand, and directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Code 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.   

The basis for the instant claim is unclear; significantly, 
the veteran reported on April 2003 VA examination that he had 
left ear tinnitus only.  Regardless, both the version of Code 
6260 in effect prior to June 2003 and the revised Code 6260 
prohibit a schedular rating in excess of a single 10-percent 
for tinnitus.  Therefore, the veteran's claim for separate 10 
percent rating for each ear for his service-connected 
tinnitus must be denied under both the former and the revised 
versions of the regulation.  As the disposition of this claim 
is based on interpretation of the law, and not the facts of 
the case, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Finally, although not raised by the veteran or his 
representative, the Board has considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record does not reflect that the 
veteran has required hospitalization for tinnitus or that the 
manifestations of this disability are greater than those 
contemplated by the schedular criteria.  In addition, there 
is no suggestion in the record that the veteran's tinnitus 
would result in marked interference with employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).





ORDER

A rating in excess of 10 percent for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


